Citation Nr: 0723185	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-28 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 
20-percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran served on active duty (AD) from October 1991 to 
October 1997.  He also served on active duty for training 
(ACDUTRA) in the Army Reserves from August to December 1990.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina.

In November 2006, in support of his claim, the veteran 
testified at a                   video-conference hearing 
before the undersigned Veterans Law Judge (VLJ) of          
the Board.  During the hearing, he indicated in advance of 
receipt of additional evidence at the Board (consisting of VA 
outpatient records) that he was waiving his right to have 
this evidence initially considered by the RO.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2006).  These additional medical 
records were received later that month and put in the claims 
file for consideration.

Unfortunately, however, further development of the evidence 
is necessary before deciding the claim, so this case is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran presently has a 20 percent rating for his low 
back disability, lumbosacral strain, under 38 C.F.R. 4.71a, 
Diagnostic Code (DC) 5237.  This disability is rated under a 
General Rating Formula for Diseases and Injuries of the 
Spine, which became effective on September 26, 2003.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003), codified at 38 
C.F.R. § 4.71a, DCs 5235 to 5243 (2006).  

Also of substantial significance in rating the veteran's low 
back disability is that VA must consider the extent he may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).

Thus far added to the record is the report of a November 2005 
VA orthopedic examination that confirmed the diagnosis of 
lumbosacral strain and documented generalized manifestations 
of the same.  The examination reflects that the veteran 
complained of constant pain in his lower back, although with 
no instances of radiation of this pain - including into his 
lower extremities.  He said the pain was aggravated by 
prolonged sitting, bending, and sometimes prolonged standing.  
He denied it bothering his lifting, or that lifting or 
weather changes aggravated his condition.  There also had 
been no recent incapacitating episodes requiring bed rest 
prescribed by a physician.  Range of motion testing indicated 
lumbar flexion to 60 degrees, extension to 25 degrees, 
lateral flexion to 30 degrees to each side 
(i.e., bilaterally), and rotation to 25 degrees bilaterally.  
After repetition, the veteran had flexion to 45 degrees 
limited secondary to pain, with no change in the other planes 
of motion.  (Notably, it is later again commented in the 
report that "[t]he range of motion measured above is 
additionally limited following repetitive use on this 
examination due to pain resulting in a 15 degree further 
reduction and [sic] lumbar flexion.")  An X-ray was negative 
for any pathology, including loss of height of any of the 
vertebral bodies or disk space.  The diagnosis, as stated, 
was lumbosacral strain.

Based upon the relevant provisions of the rating criteria, 
the results of that evaluation appear to be consistent with 
the 20 percent rating already assigned due to limited motion.  
According to the revised General Rating Formula, a 20 percent 
rating contemplates orthopedic impairment that includes 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  See 38 C.F.R. 
4.71a, DC 5237.  Here, the examination indicated an objective 
measurement of lumbar flexion to 60 degrees (essentially 
considered identical to the measurement of "thoracolumbar" 
flexion - meaning a combination of the lumbar and thoracic 
segments of the spine), with additional limitation to 45 
degrees when considering the effect of functional loss due to 
pain.  See DeLuca, 8 Vet. App. at 204-7.  Stated somewhat 
differently, the veteran had 15 degrees "further" reduction 
in his lumbar flexion (60 down to 45 degrees) upon repetitive 
use, due to the extent of his pain.

Additional information is needed, however, to fully assess 
the severity of the low back disability.  In his September 
2006 substantive appeal (VA Form 9), and even more recently 
in his November 2006 hearing testimony, the veteran said he 
told the November 2005 VA examiner that he experienced 
constant pain on prolonged standing, sitting and bending, as 
well as flare-ups due to weather conditions, and that these 
factors were not adequately documented in the report of that 
evaluation.  He said that he also mentioned experiencing 
muscle spasms.  And during the hearing, he alleged that his 
low back pain often radiates down into his lower extremities, 
as a neurological manifestation not previously reported.   

These statements suggest more comprehensive findings on 
functional loss are needed, including all confirmed 
manifestations in this respect.  See 38 C.F.R. § 4.1 
("accurate and fully descriptive medical examinations are 
required, with emphasis upon the limitation of activity 
imposed by the disabling condition").  The veteran's recent 
mention of potential neurological involvement in his lower 
extremities also indicates a potential exacerbation in the 
severity of his condition, thus warranting more 
contemporaneous findings.  See Young v. Gober, 17 Vet. App. 
460 (2000); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Also 
significant, though most likely not determinative as this is 
an increased rating case, is the absence of a thorough claims 
file review as a component of the November 2005 examination 
to ascertain the veteran's relevant medical history.  See 
e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Hence, another VA examination should be scheduled to address 
these concerns.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2006) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if determined it is necessary to 
decide the claim).   

Also, while his claim is on remand, the veteran should 
receive any additional notice and assistance required to 
comply with the Veterans Claims Assistance Act (VCAA).  The 
VCAA was signed into law on November 9, 2000, and it 
prescribed several essential requirements regarding VA's 
duties to notify and assist with the evidentiary development 
of a pending claim for compensation benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  
As previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.      See, too, Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Upon receipt of an application for "service connection" 
(and including, as here, a claim for an increased rating for 
an already service-connected disability), therefore, VA is 
required to review the information and the evidence presented 
with the claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.

The veteran has been apprised of the procedures under the 
VCAA for obtaining evidence relevant to the disposition of 
his claim through issuance of an            October 2005 VCAA 
notice letter that explained the general requirements to 
substantiate it, as well as the mutual obligation between VA 
and himself to obtain supporting evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  


But he has not received notice concerning the downstream 
effective date element of his claim in accordance with the 
holdings in Dingess/Hartman and Dunlap.  So he should be 
provided a supplemental notice letter that includes a 
discussion of this specific element.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim on appeal, send the veteran 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional 
letter, consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b),        
must include an explanation of the 
information or evidence needed to 
establish a downstream effective date 
for this claim, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), and                    
Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   

2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the Columbia VA Medical 
Center (VAMC) dated since August 2004.  
Then associate all records obtained 
with his claims file for consideration.  

3.	Schedule the veteran for an 
appropriate VA medical examination to 
assess the severity of his low back 
disability, previously diagnosed as 
lumbosacral strain.

The claims file must be made available 
to the designated examiner for a review 
of the veteran's pertinent medical and 
other history, including both 
the report of the prior November 2005 
examination and a complete copy of this 
remand.  All necessary diagnostic 
testing and evaluation should be done, 
to specifically include range of motion 
studies (measured in degrees, with 
normal range of motion specified), and 
the examiner should review the results 
of any testing prior to completion of 
the examination report.

The examiner must also determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion lost due to 
such factors. This includes instances 
when these symptoms          "flare-
up" or when the lumbar spine is subject 
to repetitive motion over a period of 
time.  And this determination also 
should be portrayed, if feasible, 
in terms of the degree of additional 
range of motion lost due to these 
factors.

The examiner should comment, as well, 
on whether the veteran has disc disease 
(intervertebral disc syndrome (IVDS)) 
affecting             his lumbosacral 
spine, as part and parcel of his 
service-connected low back disability.  
In making this determination, if the 
examiner finds that intervertebral disc 
syndrome is a distinct condition, but 
nonetheless is unable to distinguish 
the symptoms of that condition from 
those due to service-connected 
disability, then reasonable doubt is 
resolved in the veteran's favor and his 
disc-related condition may be 
considered part and parcel of his 
underlying 
service-connected disability (in 
accordance with Mittleider v. West, 11 
Vet. App. 181, 182 (1998)).

If the veteran does have intervertebral 
disc syndrome as part of his service-
connected disability,                 
the examiner should describe the 
severity of it and indicate whether 
there have been incapacitating episodes 
(and, if so, the total duration of them 
during the past 12 months).  
The examiner also should discuss the 
severity of any further associated 
neurological impairment (including 
involving the lower extremities), that 
is, aside from any 
orthopedic impairment shown.

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the claim for a 
rating higher than 20 percent for the 
low back disability in light of the 
additional evidence obtained.  If this 
claim is not granted to the veteran's 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him.  Give him time to respond 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




